Title: From George Washington to John Hancock, 19 August 1776
From: Washington, George
To: Hancock, John



Sir
New York Augt the 19: 1776

I have Nothing of moment to communicate to Congress, as things are in the situation they were when I had last the Honor of addressing them.
By a Letter from Genl Ward of the 12th, I find that Whetcombs Regiment on the 8th, and Phinneys on the 9th, Marched from Boston for Ticonderoga.
Governor Trumbull also in a Letter of the 13th, Advises me that Wards Regiment in the service of the States was on the March to this Army, and that he and his Council of Safety had in the Whole, Ordered Fourteen Militia Regiments to reinforce us. Three of them have arrived, & amount to about a Thousand & Twenty men. When the whole come in, we shall be on a much more respectable footing than what we have been, but I greatly fear If the Enemy defer their Attack for any considerable time, they will be extremely Impatient to return Home, and If they should, we shall be reduced to distress again: he also adds, that Captn Van Buren who had been sent for that purpose, had procured a sufficient supply of Sail Cloth for the Vessels to be employed in the Lake and a part of the Cordage in that State, and had a prospect of getting the Remainder.
As there will be a difficulty in all probability to circulate the papers designed for the Foreign Troops, and many miscarriages may happen before It can be Effected, It may be proper to furnish me with a larger Quantity than what I already have.
Inclosed I have the honor to transmit you a Genl Return of Our Whole force at this Time in which are comprehended the Three Regiments of Militia above mentioned. I am sorry It should be so much Weakned by Sickness—The Return will shew

you How It distresses us. I have the Honor to be Sir with great respect Your Most Obedt

Go: Washington


P.S. The post Just now arrived, has brought a further Supply of papers for the Hessians, which makes my requisition unnecessary.

